



Exhibit 10.1


WAIVER AGREEMENT


This WAIVER AGREEMENT (the “Waiver Agreement”), dated as of May 21, 2018 is
entered into by Pattern Energy Group LP, a Delaware limited partnership (“PEG
LP”), and Pattern Energy Group Inc., a Delaware corporation (“PEG Inc.”). Each
of PEG LP and PEG Inc. are hereafter referred to individually as a “Party” and
collectively as “Parties.”
RECITALS
A.    The Parties entered into the Amended and Restated Purchase Rights
Agreement (as amended, supplemented or otherwise modified from time to time, the
“PR Agreement”), dated as of June 16, 2017. Capitalized terms used in this
letter and not otherwise defined or indicated herein shall have the meanings
assigned thereto in the PR Agreement.


B.    Pursuant to the PR Agreement, PEG LP has granted PEG Inc. and its
Permitted Assignee a right of first offer on any proposed Transfer by any PEG LP
Entity of all or any portion of such entity’s ownership interest in any Project
owned by a PEG LP Entity (“ROFO Rights”) and PEG LP has agreed to perform
certain obligations in support of such right.


C.    PEG LP indirectly owns (i) all of the equity interest in that operating
solar photovoltaic project in Chile known as “Conejo Solar” (the “Conejo
Project”), owned directly by Conejo Solar SpA (“Conejo Project Company”), and
(ii) certain other early stage development projects in Chile (together with the
Conejo Project, the “Subject Projects”) owned indirectly by Pattern Chile
Development Holdings SpA (the “Pattern Chile Devco,” and together with the
Conejo Project Company and all other subsidiaries of Pattern Chile Devco, the
“Subject Project Companies”).


D.    PEG LP is currently negotiating a Stock Purchase Agreement with a
potential buyer, located as a result of a sales process run by its advisor,
Credit Suisse Securities (USA) LLC, to sell 100% of all of PEG LP’s indirect
equity interests in each of the Subject Project Companies (the “Proposed
Transaction”).


E.    Having been advised of the Proposed Transaction by PEG LP, PEG Inc. wishes
to waive its ROFO Rights and associated rights thereto under the PR Agreement in
accordance with the terms hereof.


WAIVER AGREEMENT
(A&R PURCHASE RIGHTS AGREEMENT)
        

--------------------------------------------------------------------------------






NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Waiver. PEG Inc., in accordance with the PR Agreement, on its behalf and on
behalf of its Permitted Assignee, hereby waives all of its ROFO Rights and any
right to performance of other obligations of PEG LP under the PR Agreement in
support thereof, that have or may be triggered by the negotiation, documentation
and closing of the Proposed Transaction, including without limitation: (a) the
right to receive a Project Transfer Notice and associated evaluation material
under Section 3.2 of the PR Agreement (beyond that information which has already
been delivered to date) for any of the Subject Projects or Subject Project
Company equity interests owned indirectly by PEG LP, or (b) the right to make
any First Rights Project Offer or a Final Rights Project Offer on the same.
2.Acknowledgement.
(a)
PEG Inc., on its behalf and on behalf of its Permitted Assignee, acknowledges
having been informed of the Proposed Transaction and received supporting
evaluation materials in connection therewith.

(b)
The foregoing waivers are limited in effect and, except as specifically set
forth above, shall apply only as expressly set forth in this Waiver Agreement
and shall not constitute a consent, waiver, modification, approval or amendment
of any other provision of the PR Agreement. The PR Agreement is modified only to
the extent expressly provided in this Waiver Agreement, and shall, as so
modified, remain in full force and effect and is hereby ratified and confirmed
by the Parties in all respects.

3.Notices. Any communications between the parties in connection with the matters
set forth herein shall be provided pursuant to Section 6.3 of the PR Agreement.
4.Binding Effect. This Waiver Agreement shall be binding upon and benefit the
successors and permitted assigns of PEG LP and PEG Inc.
5.Miscellaneous. Sections 5.1 (Choice of Law; Submission to Jurisdiction; Waiver
of Jury Trial), 5.4 (Entire Agreement), and 5.9 (Severability) of the PR
Agreement are hereby incorporated into this acknowledgement and agreement,
mutatis mutandis, and shall apply as if fully set forth herein.
6.Counterparts. This Waiver Agreement may be executed in one or more duplicate
counterparts, and when executed and delivered by all the parties listed below,
shall constitute a single binding agreement. The parties agree that delivery of
a copy of this Waiver Agreement bearing an original signature by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form or
by any other electronic means intended to preserve the original


2
WAIVER AGREEMENT
(A&R PURCHASE RIGHTS AGREEMENT)

--------------------------------------------------------------------------------






graphic and pictorial appearance of a document, or by a combination of such
means, shall have the same effect as physical delivery of the paper document
bearing the original signature. “Originally signed” or “original signature”
means or refers to a signature that has not been mechanically or electronically
reproduced.
7.Interpretation. All references in this Waiver Agreement to any document,
instrument or agreement (a) shall include all contract variations, change
orders, exhibits, schedules and other attachments thereto, and (b) shall include
all documents, instruments or agreements issued or executed in replacement or as
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.
[SIGNATURES FOLLOW]





IN WITNESS WHEREOF, the undersigned, by its representative thereunto duly
authorized, has duly executed this Waiver Agreement as of the date first above
written.


PATTERN ENERGY GROUP LP






By:    /s/ Dyann Blaine
Name: Dyann Blaine
Title: Vice President




PATTERN ENERGY GROUP INC.






By:    /s/ Dyann Blaine
Name: Dyann Blaine
Title: Vice President


3
WAIVER AGREEMENT
(A&R PURCHASE RIGHTS AGREEMENT)